Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-4 and 6-9 are currently pending in the application.
Claims 5 and 10 have been canceled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	As discussed in the previous Office Action, the various “units” of Claim 9 has been interpreted with the invoke 35 U.S.C. 112(f).

Response to Amendment
The applicant canceled claim 10 and the rejection of the claim under 35 USC 101 program per se has been withdrawn.
The applicant amended independent claims to clarify “a step of calculating, by a corresponding-point-coordinate-plane calculation unit, a corresponding plane using the any number of pieces of corresponding-point-coordinate information, the corresponding plane including corresponding point coordinates in the corresponding three-dimensional model data”.

Response to Arguments
Applicant’s arguments filed on July 19, 2022 have been fully considered and they are persuasive in view of the amendments..

Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.

The following is a statement of reasons for the indication of allowable subject matter for Claims 1-4 and 6-9.

Independent Claims 1 and 9 are distinguished from Taylor et al. (WO 03/074968, JP-2005519277; IDS) in view of Togawa (machine translated, JP-2018169344’ IDS) because the combination of all limitations in each independent claim, particularly the limitations similar to: “a step of calculating, by a corresponding-point-coordinate-plane calculation unit, a corresponding plane using the any number of pieces of corresponding-point-coordinate information, the corresponding plane including corresponding point coordinates in the corresponding three-dimensional model data” and “a step of making, by a corresponding-plane-difference-value-information acquisition unit, a setting such that the corresponding plane has a reference value in a predetermined coordinate axis direction and acquires pieces of corresponding-difference-value information indicating difference values, from the reference value, of the corresponding three-dimensional model data with respect to the corresponding plane in the predetermined coordinate axis direction” and they are allowed.

Claims 2-4 and 6-8 are directly or indirectly dependent from claim 1 and they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611